BY HAND AND BY EDGAR July 27, 2012 Mr. Rufus Decker Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Mail Stop 4631 treet N.E. Washington, D.C.20549 RE: SeaCube Container Leasing Ltd. Form 10-K for the Year Ended December 31, 2011 Filed March 2, 2012 Form 10-Q for the Period Ended March 31, 2012 Filed May 8, 2012 Definitive Proxy Statement on Schedule 14A Filed April 12, 2012 File No. 1-34931 Dear Mr. Decker: SeaCube Container Leasing Ltd., a Bermuda company, hereby responds to the comments (the “Comments”) of the staff (the “Staff”) set forth in the Staff’s letter dated July 10, 2012 (the “Comment Letter”) in relation to the above-referenced Form 10-K, Form 10-Q and Definitive Proxy.References to “we,” “our” or the “Company” in this response are to SeaCube Container Leasing Ltd. Set forth below in this letter are the Company’s responses to the Comments raised in the Comment Letter. For the convenience of the Staff, the Company has restated in this letter each of the Comments and numbered each of the responses to correspond with the numbers of the Comments in the Comment Letter. All references to page numbers correspond to the page numbers in the Company’s above-referenced Form 10-K, Form 10-Q and Definitive Proxy, as the case may be. Form 10-K for the Year Ended December 31, 2011 General 1.
